Reynolds, J.
Appeal by claimant from a decision of the Workmen’s Compensation Board. The board’s memorandum decision, whereby it reversed the Referee’s award and disallowed the claim, after reciting the carrier’s contention “ that claimant did not sustain an accident and that at most he only suffered a temporary ischemia and not an infarction”, found, upon substantial evidence, that claimant’s work as a practicing lawyer “neither involved nor induced emotional strain or tension greater than is involved in, or is induced by, the countless irritations commonly encountered in the usual practice of such profession in its daily activities without untoward results; that therefore claimant did not sustain an accidental injury arising out of and in the course of employment.” We find no procedural or factual basis upon which the board’s decision could be disturbed. Decision affirmed, without costs. Gibson, P. J., Herlihy, Taylor and Staley, Jr., JJ., concur.